Citation Nr: 0412115	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 15, 1996, to 
April 9, 1996.

In a July 1998 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for fibromyalgia.  In doing so the RO 
determined that the claim for service connection was not well 
grounded, because there was no record of the veteran having 
had fibromyalgia, or any related disease, while in service.  
The RO notified the veteran of that determination on July 21, 
1998.

In a September 2001 statement the veteran's representative 
requested reconsideration of the denial of service connection 
for fibromyalgia.  The RO determined in an April 2002 rating 
decision that (a) new and material evidence had not been 
submitted to reopen the previously denied claim, and that (b) 
the July 1998 decision was not clearly and unmistakably 
erroneous in denying service connection for fibromyalgia.  
The RO again denied entitlement to service connection for 
fibromyalgia, and also denied entitlement to a total 
disability rating based on unemployability.  The veteran 
perfected an appeal of the April 2002 decision.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  Among other things, this law eliminated the concept 
of a well-grounded claim.  The law also mandated that all 
claims for benefits denied or dismissed as not well grounded 
under the laws administered by VA, and which became final 
during the period beginning on July 14, 1999, and ending on 
the date of the enactment of the VCAA shall be re-
adjudicated, if a request for re-adjudication is filed by the 
claimant or the Secretary not later than two years after the 
date of the enactment of the VCAA.  VCAA, § 7, subpart (b).

Although the representative did not make specific reference 
to the VCAA in his September 2001 statement, that statement 
nonetheless constitutes a request for re-adjudication.  
Because the notice of denial regarding the veteran's original 
claim was sent on July 21, 1998, that decision became final 
after July 14, 1999.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003).  The veteran is, therefore, 
entitled to re-adjudication of the claim for service 
connection for fibromyalgia, regardless of whether she has 
presented new and material evidence and regardless of whether 
the July 1998 decision was clearly and unmistakably 
erroneous.  The Board of Veterans' Appeals (Board) finds, 
therefore, that the correct issue on appeal is as stated on 
the title page.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claims were filed 
after November 2000, the provisions of the VCAA are 
applicable to her claims.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what she must show to 
prevail in a claim, what information and evidence she is 
responsible for providing, and what evidence VA will secure.  
The RO has not provided any notice to the veteran informing 
her of the evidence required to substantiate her claims, or 
the relative responsibilities of the veteran and VA in 
developing that evidence.  The Board finds, therefore, that 
remand of the case is required.

In addition, it appears from the evidence of record that the 
veteran's claim has been adjudicated based only on service 
medical records that she submitted, which may not be 
complete.  In order to fully assist the veteran in developing 
the evidence to substantiate her claim, the RO should request 
her service medical records from official sources.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should attempt to secure the 
veteran's service medical records through 
official channels.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


